MURRAY, C. J.
— The appellant assigns as error that there is no proof of any privity of contract between the plaintiffs and defendant. The testimony of the witness does not show that he was authorized to purchase the lumber in question, and without some authority, the defendant would not be liable. But the witness testifies that the lumber was used in the construction of-the boat by the order of the owner. Now, I am of opinion that if the lumber was received and used with the knowledge of the owner, he thereby ratified the act of the witness and made him his agent for the transaction, and is liable.
Judgment affirmed.
I concur: Bryan, J.